Title: From Thomas Jefferson to Peter Stephen Duponceau, 31 March 1821
From: Jefferson, Thomas
To: Duponceau, Peter Stephen


Dear Sir
Monticello
Mar. 31. 21.
Your favor of the 23d is recieved. the acquaintance I had the pleasure of forming with mr Vanuxem while he favored me with a visit gave me a very high sense of his merit and qualifications. in addition to this your recommendations and those of Dr Cooper place him on very high ground but I fear we are as yet far from the time at which we may turn our attention to the choice of Professors. our buildings for the accomodation of Professors and students will indeed be compleated by the end of the next year. but the annuity of 15,000 D. a year given us by the legislature is burthened with a debt of 120,000.D. borrowed with their approbation to compleat the buildings. till that is paid by us or by the legislature we cannot open the institution, and as yet no disposition is shewn on their part towards paying this debt. the opening the University therefore is as yet altogether uncertain. with my regrets that I can say nothing more satisfactory Accept the assurance of my friendly respects.Th: Jefferson